DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3: Claim 3 depends from claim 1, and states that the styrene copolymer resin has a weight average molecular weight of at least 100,000. Note that the claim does not specify the unit for the recited molecular weight (i.e., Da, kDa, etc.). The scope of the claim is therefore indefinite.
Regarding claim 4: Claim 4 depends from claim 1 and states that the styrene copolymer resin has a viscosity of at least 90 mPa*s (5% Toluene solution). The viscosity of a solution is dependent on temperature, with viscosity generally decreasing as temperature increases. Note that the claim as written does not specify the temperature at which the solution of the styrene copolymer resin in toluene is required to have the recited viscosity. The scope of the claim is therefore indefinite, as it is unclear under what conditions the viscosity should be measured.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, KR101714074 (Kim’074), in view of Kim et al, KR101585452 (Kim’452).
Machine translations of Kim’074 and Kim’452 were used for the preparation of this Action.
Kim’074 discloses a polymer composition used in the production of automobile interior door trim (abstract; page 3, lines 44-45), wherein said composition comprises 50 to 99% by weight polypropylene, corresponding to the claimed polyolefin resin (for claims 1, 2, 11); 0.1 to 20% by weight of a thermoplastic elastomer such as a styrene/butadiene rubber, corresponding to the claimed styrene copolymer resin (for claims 1, 11); 0.1 to 10% by weight of a nanoclay composite, corresponding to the claimed synergist which is a nanoclay (for claims 1, 11); and 0.1 to 5% by weight of an inorganic filler, corresponding to the claimed additive (for claims 1, 9, 11) (abstract; page 2, lines 21-30; page 3, lines 12-14).
Regarding claim 8: Claim 8 depends from claim 1 and recites additional limitations regarding the claimed synergist that is a surface-treated silica. It is noted, however, that the claim does not contain any language that requires the synergist to be and/or comprise said surface-treated silica. The prior art composition therefore corresponds to the claimed invention wherein the synergist is the nanoclay as discussed above.
Regarding claim 10: Claim 10 depends from claim 9 and recites additional limitations regarding the antioxidant; however, the claim does not contain any language that requires the additive to be and/or comprise an antioxidant. The prior art composition therefore corresponds to the claimed invention wherein the additive is the inorganic filler as noted above with respect to claim 9.
Kim’074 is silent regarding the addition of a scented oil.
Kim’452 discloses the preparation of a scented additive, corresponding to the claimed scented oil (for claim 1), comprising an essential fragrance oil  and a carrier oil. Kim’452 teaches that 0.1 to 3.0% by weight (for claim 11) of said scented additive is combined with plastics such as polypropylene that are used in the production of vehicle interior parts (abstract; page 3, lines 6-12). Kim’452 teaches that the addition of said scented additive improves the interior environment of the vehicle for its occupants by perfuming the air, thereby masking and/or eliminating unpleasant odors (page 1, line 14 to page 2, line 6).
Kim’074 and Kim’452 both are directed towards the same field of endeavor-i.e., propylene-based compositions used in the production of vehicle interior parts. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the composition of Kim’074 by adding 0.1 to 3.0% by weight of the scented additive of Kim’452, with the reasonable expectation of obtaining a final product that would improve the air quality inside the vehicle by providing an attractive scent, as taught by the prior art (for claim 1).
Regarding the claimed amounts of components: It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). The ranges disclosed by the prior art overlap the ranges recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a composition containing the claimed amount of each component in view of the prior art (for claim 11).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim, KR101714074 (Kim’074), and Kim et al, KR101585452 (Kim’452) as applied to claims 1, 2, and 8-11  above, and further in view of Stricker et al, published in Journal of Applied Polymer Science vol. 68 (1998).
The disclosures of Kim’074 and Kim’452 are discussed earlier in this Action.
Kim’074 is silent regarding the use of the specified styrene copolymer resin.
Stricker discloses the production of polypropylene compositions comprising styrene-ethylene/butene-styrene (SEBS) thermoplastic elastomer, corresponding to the claimed hydrogenated styrene-butadiene-styrene copolymer (for claim 5) (abstract). As taught by Stricker, addition of the SEBS results in a polypropylene having improved impact properties (see Tables II and III). Stricker exemplifies the use of a SEBS having a weight average molecular weight of 272000 (for claim 3) (Tables II, III) as the additive to improve the impact strength of polypropylene.
Regarding claim 4: As noted earlier in this Action, it is known in the art that viscosity is dependent on temperature. As discussed in the previous paragraph, Stricker discloses a SEBS block copolymer that 1) comprises the same monomers arranged in the same block structure as the recited styrene copolymer resin that is a hydrogenated styrene-butadiene-styrene copolymer and 2) has the same weight average molecular weight as the recited styrene copolymer resin. As the SEBS of Stricker appears to be the same as the claimed styrene resin, it is reasonably expected that it would have a viscosity in the recited range at some temperature. 
As noted earlier in this Action, the composition of Kim’074 contains a thermoplastic elastomer; Kim’074 further teaches that this component is added to improve the impact properties of the polypropylene composition (page 3, lines 12-16).  As taught by Stricker, it was known in the art that SEBS thermoplastic elastomers were suitable for use as an additive to improve impact strength of polypropylene. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the composition of Kim’074 by substituting the SEBS of Stricker as the thermoplastic elastomer, with the reasonable expectation of obtaining a polypropylene composition having improved impact strength.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim, KR101714074 (Kim’074), and Kim et al, KR101585452 (Kim’452) as applied to claims 1, 2, and 8-11  above, and further in view of Kwon et al, KR1020150007825.
A machine translation of Kwon was used for the preparation of this Action.
The disclosures of Kim’074 and Kim’452 are discussed earlier in this Action.
As discussed earlier in this Action, Kim’452 discloses a scented additive, comprising an essential fragrance oil, corresponding to claimed aroma oil (for claim 6), and a carrier oil. Kim’452 teaches that the mixing ratio of the fragrance oil to the carrier oil is in the range of 1: 10 to 1:30 (for claim 7).
Kim’074 and Kim’452 are silent regarding the use of the carrier oil which is paraffin oil or silicone oil.
Kwon discloses the production of scented plastic compositions. Said scent is introduced via the addition of an additive made by combining an aroma oil and paraffinic oil as a carrier (for claim 6) (page 2: paragraph 16; page 3: paragraphs 25-28).
Kim’452 and Kwon are both directed towards the same field of endeavor-i.e., adding fragrance to plastic compositions via the addition of a scented additive comprising a fragrance oil and a carrier oil. As taught by Kwon, it was known in the art that paraffinic oil was a suitable as a carrier in such additives for introducing fragrant oils into plastic compositions. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the composition taught by the combination of Kim’074 and Kim’452 by substituting paraffin oil as the carrier oil in the scented additive, with the reasonable expectation of obtaining a final plastic composition having the desired scent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765